DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1 and 3-21 filed 11/13/2020 are allowed for the reasons set forth below. 

Re Claim 1: 
UR et al. US-PGPUB No. 2016/0240004 (hereinafter UR ‘004) teaches an apparatus comprising: 
a frame sensor configured to obtain a frame, wherein the frame is associated with a field of view of a user (UR ‘004 teaches at Paragraph 0032 that setup module 202 may receive image data 146 generated by camera 116 and at Paragraph 0065 that the augmented reality device 108 may be configured to receive image data 146 representing real object 104. Augmented reality device 108 may output a frame that includes an augmented image 638); 
a processor configured to: execute an augmented reality framework, wherein the augmented reality framework is configured to invoke at least one skin to compute an augmented reality display for the user (
UR ‘004 teaches Paragraph 0063-0064 that skin manager 140 may be configured to perform image processing operation such as identification of features in metadata, resource provisioning and/or processing of image data , one time and then to render the resulting image for a defined number of frames or amount of time….skin manager 140 may identify features of objects found in image data 146. Skin manager 140 may store identified features of objects in attribute database 142. The features may be implicated by a skin 602….Skin 602 may be executed when a feature upon which skin 602 registers is present among features of image data 146); 
wherein the augmented reality framework is configured to identify a marker in the frame (
UR ‘004 teaches Paragraph 0064 that skin manager 140 may identify features of objects found in image data 146. Skin manager 140 may store identified features of objects in attribute database 142. The features may be implicated by a skin 602….Skin 602 may be executed when a feature upon which skin 602 registers is present among features of image data 146), 
wherein in response to identifying the marker, altering functionality of the augmented reality framework (
UR ‘004 teaches Paragraph 0064 that skin 602 may be executed when a feature upon which skin 602 registers is present among features of image data 146. 
UR ‘004 teaches at Paragraph 0042 that the system may also provide security constraints for augmented reality skins, which may limit what parts of the image data a skin is able to modify. UR ‘004 teaches at Paragraph 0034 that global constraints 214 may relate to security, privacy, and/or visual appearance of features in image data 146 and identified by metadata 172. For example a global constraint 214 may prevent skin manager 140 from altering faces identified by metadata 172. In another example, the amount of display area of augmented reality display 114 which may be modified by different skins, may be limited by global constraints 214. 
UR ‘004 teaches at Paragraph 0024 that skin manager 140 may modify portions of image data 146 to generate augmented data 128 through execution of one or more skins stored in memory 112. UR ‘004 teaches at Paragraph 0060 that user 102 may combine multiple transformers to create a new augmented reality skin…..user 102 may also select transformer 504 that turns hats blue…..the transformer may be applied and placed in skin stack 130 as a new augmented reality skin and at Paragraph 0047 that skin manager 140 may be configured to determine relevant skins in skin stack 130 which may affect or be impacted by the rendering of augmented data produced by execution of candidate skin 312….relevant skins may register on the same feature as candidate skin 312…for example, skin 306 may pertain to the feature “cats” as skin 306, when executed, changes a cat color to blue
UR ‘004 teaches at Paragraph 0066 that skin 602 may include instructions effective to perform image processing on a plate of food, generate nutrition information and output nutritional information at a location dictated by the location of the plate of food….Skin manager 140 may execute skin 602 and may perform image processing to determine dietary information related to the food and at Paragraph 0068 that in an example where the plate of food has moved during the time interval that augmented image 638 is to be displayed, metadata 172 may be updated to reflect the new location of the feature).

The prior art references do not anticipate or suggest the new claim limitation of “wherein said altering the functionality of the augmented reality framework comprises imposing a restriction on the at least one skin, wherein the restriction is defined by the marker” in an apparatus, set forth in the base claim 1.  The base claims 8, 11 and 21 are allowed for the same reasons as the claim 1. The dependent claims 3-7, 9 and 10 are dependent upon the base claim 1 . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JIN CHENG WANG/Primary Examiner, Art Unit 2613